DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 01/07/2021 has been entered. Claims 1-24 are pending in this US patent application. Claims 5-15 and 19-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 17 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2018.
	Claims 1-4, 16, 18, and 22-24 are currently under examination and were examined on their merits.

Withdrawn Objections/Rejections
	The objections to claims 1 and 22-24 for containing minor informalities as set forth in the previous Office action are withdrawn in light of the amendment of 01/07/2021, which removed the misspelled limitations from the claims.
The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Hornstein in view of Bassi as set forth in the previous Office action is withdrawn. Applicant’s argument as set forth in the remarks of 01/07/2021 that the cited references 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Please note that this rejection has been slightly altered in view of the amendments to claims 23 and 24 in the response filed 01/07/2021. However, because the basis of the rejection remains unchanged, the rejection has been maintained.

Claims 23 and 24 recite that the claimed compositions of claims 1 and 22, respectively, do not elicit a FACS detectable IgG response when transplanted into a mammalian subject with type 1 diabetes. This limitation can be interpreted in one of two ways. In the first interpretation, claims 23 and 24 indicate that the compositions of claims 1 and 22, respectively, inherently have the property that they do not elicit a FACS detectable IgG response when transplanted into a mammalian subject with type 1 

In the interest of compact prosecution, the Examiner has interpreted the limitation “wherein the cell clusters do not elicit a FACS detectable IgG response when transplanted into a mammalian subject with type 1 diabetes” in claims 23 and 24 to recite an inherent property of the compositions of claims 1 and 22, respectively.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 16, and 18 newly rejected as necessitated by amendment under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Russ et al., PLoS ONE 6(9): e25566 (2011) (cited on the third-party IDS filed 09/18/2018), as evidenced by Ouziel-Yahalom et al., Biochem. Biophys. Res. Comm. 341: 291-298 (2006).

Russ teaches that the expansion of islet beta cells in vitro results from the dedifferentiation of beta cells through the epithelial-mesenchymal transition (see entire document, including page 1, left column, paragraph 1). These dedifferentiated islet cells can be redifferentiated into beta cells (page 4, left column, paragraph 6, to right column, paragraph 3). The dedifferentiated cells express mesenchymal markers that are lost upon redifferentiation (page 7, right column, paragraph 1). The incubation of the expanded islet cells in serum-free medium resulted in cell cluster formation (page 4, left column, paragraph 6), but incubation in the redifferentiation cocktail (RC) was required for further differentiation and insulin release (page 4, paragraph 1; cf. claim 1 [“…cell clusters, wherein the cell clusters comprise…dedifferentiated islet cells”]). The mixed islet cell cultures may contain cells expanded from MSCs (page 10, right column, paragraph 1; cf. claims 1, 2, 16, and 18; the Examiner notes that a culture contained in a culture dish can be interpreted as “packaged for delivery” and as “fresh”).
Russ teaches that the beta cells were expanded as described by Ouziel-Yahalom (Russ, page 2, left column, paragraph 3; reference 4 of Russ is the Ouziel-Yahalom reference). Ouziel-Yahalom teaches that culture in serum-free medium alone did not induce the redifferentiation of dedifferentiated islet cells that were expanded in culture 

However, Russ does not explicitly teach the presence of MSCs with the dedifferentiated islet cells.

While Russ does not explicitly teach the presence of MSCs in the dedifferentiated islet cell clusters, Russ does teach that the dedifferentiated islet cells arise from the epithelial-mesenchymal transition and express mesenchymal markers. As such, it appears that the dedifferentiated cells of Russ are indistinguishable from a type of mesenchymal stem cell (i.e., a cell of mesenchymal lineage that is capable of differentiating into another cell type; the Examiner notes that the claims do not require that the MSCs in the claimed composition be isolated from a particular source, such as bone marrow). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 

While Russ does not teach the ratio of dedifferentiated islet cells to MSCs such as those recited in instant claim 2, the claimed ratios would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of dedifferentiated islet cells and MSCs in the composition because the concentrations of cells in a cell culture are art-recognized, result-effective variables known to affect the properties and potential applications of the culture, which would have been optimized in the art to provide a culture with the desired properties and applications.
Therefore, claims 1, 2, 16, and 18 are anticipated by or, in the alternative, rendered obvious by Russ and are rejected under 35 U.S.C. 102(a)(1) or, in the alternative, 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 16, and 18 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Russ et al., PLoS ONE 6(9): e25566 (2011) (cited on the third-party IDS filed 09/18/2018), in view of international patent application WO 2012/112982 filed by Anderson et al., published 08/23/2012 (cited on the IDS filed 01/04/2017), as evidenced by Ouziel-Yahalom et al., Biochem. Biophys. Res. Comm. 341: 291-298 (2006).

As discussed above, claims 1, 2, 16, and 18 are anticipated by or, in the alternative, rendered obvious by Russ, as evidenced by Ouziel-Yahalom. However, Russ does not teach the encapsulation of the cells in a hydrogel.

Anderson teaches biocompatible hydrogels encapsulating mammalian cells for transplantation (see entire document, including page 4, lines 2-4). The encapsulated cells can be islet cells, which refers to any endocrine cell derived from a mammalian pancreas, for the treatment of diabetes (page 3, lines 31-32; page 12, lines 11-12; cf. claims 3 and 4).

While Russ does not teach the encapsulation of the mixed islet cell clusters in a hydrogel, it would have been obvious to one of ordinary skill in the art to do so because Anderson teaches that islet cells can be encapsulated in hydrogels for transplantation. One of ordinary skill in the art would have a reasonable expectation that encapsulating 
Therefore, claims 1-4, 16, and 18 are rendered obvious by Russ in view of Anderson and are rejected under 35 U.S.C. 103.

Claims 1-4, 16, 18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2014/0212395 filed by Hornstein et al., published 07/31/2014, in view of Bassi et al., Diabetes 61: 2534-2545 (2012), and Russ et al., PLoS ONE 6(9): e25566 (2011) (cited on the third-party IDS filed 09/18/2018).

Hornstein teaches isolated populations of cells for treating a medical condition associated with an insulin deficiency (see entire document, including page 2, paragraph 0017). The insulin deficiency can be type 1 diabetes (page 5, paragraph 0057). The cells can be dedifferentiated beta cells (page 2, paragraph 0022; cf. claims 1, 22, and 24 [“…dedifferentiated islet cells”]; the Examiner notes that beta cells are one of the cell types found in the pancreatic islet). The beta cells can be obtained from any autologous or non-autologous donor, such as an allogeneic donor (page 14, paragraph 0207; cf. claim 22-24). Cells can be obtained from a mouse (page 6, paragraph 0080; cf. claims 23 and 24 [“…dedifferentiated islet cells…are allogeneic to the mammalian type 1 diabetes subject”]). The cells can be encapsulated in a hydrogel for administration (page 15, paragraphs 0209-0213; cf. claims 3, 4, 16, and 18; the Examiner notes that a cell composition encapsulated in a hydrogel can be interpreted as being “packaged for delivery to a subject” and that Hornstein does not disclose that the cells are frozen or 
After being obtained, the cells are typically cultured and may be grown in a serum-free medium (page 7, paragraph 0099). The dedifferentiated beta cells can be induced pluripotent stem cells generated from beta cells (page 7, paragraph 0088), and the generation of iPSCs involves genetic manipulation of somatic cells (page 6, paragraph 0085). The growth media for the cells can include specific factors to support the expansion of or prevent the apoptosis of beta cells (page 7, paragraph 0099).

However, Hornstein does not disclose the inclusion of MSCs in the dedifferentiated beta cell composition, that the cell composition is a cluster, that the MSCs are allogeneic to the beta cells, or the particular ratio of stem cells to beta cells recited in instant claim 2.

Bassi teaches that MSCs regulate the immune and inflammatory responses, thereby providing therapeutic potential for immune intervention in several autoimmune diseases, including type 1 diabetes (see entire document, including page 2541, right column, paragraph 2). The administration of adipose-derived MSCs obtained from mice to subjects with induced type 1 diabetes resulted in a reduction in fasting blood glucose levels, an improvement in the IGTT, and higher levels of insulin, as well as the 

Russ teaches that the expansion of islet beta cells in vitro results from the dedifferentiation of beta cells through the epithelial-mesenchymal transition (see entire document, including page 1, left column, paragraph 1). These dedifferentiated islet cells can be redifferentiated into beta cells (page 4, left column, paragraph 6, to right column, paragraph 3). The dedifferentiated cells express mesenchymal markers that are lost upon redifferentiation (page 7, right column, paragraph 1). The incubation of the expanded islet cells in serum-free medium resulted in cell cluster formation (page 4, left column, paragraph 6), but incubation in the redifferentiation cocktail (RC) was required for further differentiation and insulin release (page 4, paragraph 1; cf. claim 1 [“…cell clusters, wherein the cell clusters comprise…dedifferentiated islet cells”]).

While Hornstein does not disclose the inclusion of adipose-derived MSCs in the composition comprising dedifferentiated beta cells, it would have been obvious to one of ordinary skill in the art to make such a composition based on the disclosure of Hornstein because Hornstein teaches that both dedifferentiated beta cells are useful for treating type 1 diabetes and that pharmaceutical compositions for administration to organisms for the treatment of medical conditions associated with insulin deficiency can include 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the dedifferentiated beta cells of Hornstein and the adipose-derived MSCs of Bassi for their known benefit because each is well known in the art for the treatment of type 1 diabetes. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943). Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill in the art having the above cited references.

While Hornstein, Bassi, and Russ do not teach a ratio of dedifferentiated beta cells to adipose-derived MSCs such as those recited in instant claim 2 or the number of cells recited in instant claims 1, 22, and 23, the claimed ratios and cell numbers would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of dedifferentiated beta cells and adipose-derived MSCs because the concentrations of cells in a composition administered for medical treatment is an art-recognized, result-effective variable known to affect the efficacy of the treatment, which would have been optimized in the pharmaceutical art to provide maximum therapeutic effect. Additionally, Hornstein specifically discloses that the determination of therapeutically effective amounts is within the capability of those skilled in the art (page 17, paragraph 0242).
While Hornstein, Bassi, and Russ do not explicitly disclose that the dedifferentiated beta cells are allogeneic to the adipose-derived MSCs as recited in instant claim 22 or allogeneic to the subject as recited in instant claims 23-24, Hornstein does disclose that the beta cells or stem cells can be obtained from any autologous or non-autologous donor, such as an allogeneic donor (page 14, paragraph 0207). This teaching clearly encompasses situations in which the MSCs are allogeneic to the dedifferentiated beta cells and the dedifferentiated beta cells are allogeneic to the transplant recipieit, and one of ordinary skill in the art would have a reasonable expectation that a composition comprising dedifferentiated beta cells and adipose-derived MSCs that are allogeneic to the beta cells would successfully treat type 1 diabetes in an allogeneic subject based on this disclosure of Hornstein.
	Therefore, claims 1-4, 16, 18, and 22-24 are rendered obvious by Hornstein in view of Bassi and Russ and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 112(b). Applicant states that limiting the immune response to a FACS detectable IgG response in a mammalian type 1 diabetes subject overcomes the previous rejection of the claims as being indefinite (remarks, pages 6-7). This argument has been fully considered but has not been found persuasive.
The Examiner notes that Applicant has not addressed the core of the Examiner’s rejection under 35 U.S.C. 112(b) as presented above and in the previous Office action, 

Applicant states that the claimed compositions embody the unexpected result of not eliciting a FACS detectable IgG response when transplanted into a mammalian type 1 diabetes subject (remarks, pages 9-10). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the instant claims recite a composition comprising an islet cell from any source, which can be either a dedifferentiated islet cell or a redifferentiated islet cell, and a stem cell from any source, which can be either a mesenchymal stem cell or an adipose stem cell. The cells in the claimed compositions 

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                             
03/31/2021